Citation Nr: 1741872	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to a rating in excess of 30 percent for resistive airway disease, asthma (asthma).  

4.  Entitlement to a total disability evaluation based on individual unemployability, prior to August 10, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2016 decisions of the Cleveland, Ohio, Regional Office.  

During the pendency of the appeal, a Januar 2017 rating action granted an increased 30 percent disability rating for asthma for the entire period under review, but this does not represent the maximum benefit permitted under law.  Thus, the Board has recharacterized the asthma claim as reflected on the Title Page. 

A June 2016 rating action granted a TDIU rating, effective August 10, 2010, sufficiently raising the issue of employability during the pendency of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue is part-and-parcel of the present appeal and has been characterized as reflected on the Title Page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent account of right and left knee symptomatology, including in-service onset and since separation.  Service treatment records document the Veteran's treatment for knee related symptoms, following sustaining trauma to his lower extremity.  The medical evidence of record also suggests that the Veteran likely has currently diagnosed right and left knee disabilities.   On these facts, VA has a duty to provide the Veteran an appropriate examination related to his knee disability claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he must be provided an appropriate VA examination.

The record also indicates that the Veteran receives regular knee, and asthma treatment; however, VA treatment records dated since December 2016 have not been associated with the claims folder.  Additionally, the record suggests he also receives regular private treatment for the aforementioned disabilities but, aside from records submitted by the Veteran, the record does not reflect adequate efforts to attempt to obtain relevant likely outstandsting records generated since May 2010.  While not definitive, the record contain multiple documents related the Veteran's application for disability retirement from his post-service employer and this suggest the Veteran may also be in receipt of Social Security Disability benefits and attempts to obtain any such records must be undertaken.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  On remand, attempts to obtain these records must be undertaken.

In light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination with respect to his asthma claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  On remand, the Veteran must be provided an appropriate examination. 

Finally, in light of Rice, and the remand of the bilateral knee and asthma claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board of the Veteran's TDIU claim, at this juncture, is premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private knee and asthma treatment, hospitalization or evaluation, since May 2010 to the present, including but not limited to private physicians J. Robertson, D.O., and W. Arnold, M.D.; and the private Licking Memorial Hospital, the Ohio State Medical Center; and the Robertson and Abad Family Medicine facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain these records should be documented.  

2.  Undertake appropriate efforts to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, and a negative response should be requested if no records are available. 

3.  Obtain all outstanding VA knee and asthma treatment or hospitalization records, dated December 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA orthopedic examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all right and left knee pathology present, if any, specifically diagnosing or ruling out arthritis, bursitis, and patellar tendonitis.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including trauma sustained to his lower extremity after jumping from a motor vehicle.

(B) initially manifested during active service, or within one year of separation from service. 

Thereafter, the examiner should state the impact of the diagnosed knee disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience), prior to August 10, 2010.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA asthma examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner should report all pertinent findings, including the Veteran's Forced Expiratory Volume in one second (FEV-1); the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC); the frequency of visits to a physician for required care of exacerbations; the number of asthma attacks per week with episodes of respiratory failure; and the frequency of use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Thereafter, the examiner should state the impact of the diagnosed asthma disability(ies) on the Veteran's ability to obtain and maintain any gainful employment (consistent with his education and occupational experience), prior to August 10, 2010.

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

6.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Then, the Veteran's claims must be readjudicated, including the TDIU claim, based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




